Citation Nr: 1433440	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for schizophrenic reaction.

2.  Entitlement to a compensable rating for lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the case was transferred to the RO in Atlanta, Georgia.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a June 2013 Appellate Brief pertinent to the issues on appeal.  VBMS contains a June 2013 correspondence from the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his service-connected psychiatric disorder and lumbosacral strain have become more severe and that higher evaluations are warranted.  He also claims that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  In October 2006 the Veteran was scheduled for VA orthopedic and psychiatric examinations, but according to the QTC Medical Group, the Veteran did not appear for those examinations.  In a July 2007 letter from the Veteran, he stated that he did appear for the examinations, but that the medical doctor was running behind schedule and was unable to see him then and that the psychiatric examiner had not yet received the claims file.  The Veteran states that he was informed by QTC Medical Group that he would be rescheduled and notified of the new examination date, but that he never heard back from them.  The Veteran has also indicated that he is willing to attend another VA examination if one is scheduled.  The Board therefore finds that these issues should be remanded in order to provide the Veteran with another opportunity for VA examination before the case can be adjudicated.

Additionally, the record indicates that the Veteran receives medical and psychiatric treatment at the Atlanta VA Medical Center and its affiliated facility, the Fort McPherson/East Point Community Based Outpatient Clinic in Atlanta, Georgia.  Currently, VA treatment records dated from January 2007 to December 2008 are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Atlanta VA Medical Center and its affiliated facility, the Fort McPherson/East Point Community Based Outpatient Clinic, from August 2005 to January 2007 and December 2008 to the present.  All records received should be associated with the claims file.  The claims folder should contain documentation of the steps undertaken to obtain any records.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected lumbosacral strain.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbosacral spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must discuss specifically what, if any, impairment is caused by the Veteran's lumbosacral strain on his occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  It is pointed out to the examiner that the Veteran is currently service connected only for lumbosacral strain and schizophrenic reaction.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected schizophrenic reaction.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's schizophrenic reaction.  All signs and symptoms of any psychiatric disability should be reported in detail.  If the examiner concludes that the Veteran has additional psychiatric diagnoses unrelated to his service-connected schizophrenic reaction, he must state whether the symptoms of the separate disorders can be differentiated and provide an explanation as to why they can or cannot be separated or differentiated, and discuss what symptoms are related specifically to the Veteran's service-connected schizophrenic reaction.

The examiner must discuss specifically what, if any, impairment is caused by the Veteran's service-connected psychiatric disorder on his occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  It is pointed out to the examiner that the Veteran is currently service connected only for lumbosacral strain and schizophrenic reaction.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the dates and times of the examination sent to him by the pertinent VA medical facility.

5.  Ensure that the medical examination and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiners documented their consideration of any records contained in Virtual VA and VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

